DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-5 and 11 are currently under examination. Claims 6-10 are withdrawn from consideration. No claims has been currently amended, newly added, or newly cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cory Ingle on 12/17/2021.
Claims 6-10 (Canceled).
Allowable Subject Matter
Claims 1-5 and 11 are allowed.

Launay et al. teach a catalyst for butadiene telomerization comprising Pd(acac)2, methanol, 1-methoxy-2,7-octadiene and a tertiary phosphine with heteroatom substituted aryl group such as TMPTPA-OMe having the structure as shown below ([0015]-[0047]):

    PNG
    media_image1.png
    129
    106
    media_image1.png
    Greyscale

Brenstrum et al. teach phosphaadamantanes as ligands for palladium catalyst comprising TMPTPA-OMe and 1,3,5,7-tetramethyl-6-(2,4-dimethyoxyphenyl)-2,4,8-trioxa-6-phosphaadamantane (pages 7635-7636).
PTAB agreed with Appellant that one of ordinary skill in the art not reasonably would have expected that a 1,3,5,7-tetramethyl-6-(2,4-dimethyoxyphenyl)-2,4, 8-trioxa-6-phosphaadamantane (TMPTPA-di-OMe) ligand as disclosed in Brenstrum could be substituted for Launay’s 1,3,5,7-tetramethyl-6-(2-methoxypheny])-2,4,8-trioxa-6-phosphaadamantane (TMPTPA-OMe) ligand to produce a palladium catalyst including a further ligand selected from methoxyoctadiene, octadienyl, and protonated octadienyl that would successfully catalyze the telomerization of butadiene.
Therefore, claim 1 is allowed. As such, the dependent claims 2-5 and 11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/          Primary Examiner, Art Unit 1738